DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11 are pending.
Claims 1-11 are rejected.
Priority
Claims 1-11 are given the benefit of Provisional Application No. CHINA 201811549079.8, filed 18 December 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 24 September 2019. These drawings are accepted.
Claim Interpretation
For the purpose of examination, the term “frequency of the population SNP genotype data” in claim 5 has been interpreted to mean minor allele frequency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for recitation of the term “population” because it is not clear how data could be obtained for every individual object, event, procedure, or observation. One possible solution to this indefiniteness is to make a distinction between a population under study and the sample(s) obtained for quantitative representation of the actual population.
Claim 1 is further indefinite for recitation of the term “simultaneously” in Step (7) because it is not clear how conditions in steps (4) through (6) are to be satisfied at the same time.
Claims 4 and 9 are further indefinite for recitation of the term “used natural population” because it is not clear if it is the same population as the population of claim 1.
Claims 4 and 9 are further indefinite for recitation of the term “natural” because it is not clear what the meaning of the term is relative to all other members of the population.
Claims 2, 3, 5, 6, 7, 8, 10, and 11 are rejected for the same reasons as claim 1 because they depend from claim 1 and fail to remedy the indefiniteness of claim 1. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a mental process and a mathematical concept of performing phenotypic measurement, a mental process and a mathematical concept of performing association analysis on SNP data and phenotype data, a mental process and a mathematical concept of determining if a SNP locus is significantly associated with a plant target trait, a mental process of determining if a SNP locus that is significantly associated with a plant target trait simultaneously comprises SNP loci in the plant candidate lncRNA and SNP loci in the plant candidate gene, a mental process and a mathematical concept of performing association analysis on SNP data and expression quantity data, a mental process and a mathematical concept of determining if a SNP locus is associated with an expression level of a plant candidate gene, a mental process and a mathematical concept of determining if a SNP locus of a plant candidate lncRNA is significantly associated with expression level of a candidate gene, a mental process and a mathematical concept of calculating a correlation coefficient r between population expression data and target trait phenotype data, a mental process of considering a correlation coefficient value range of r > 0.5 or r < -0.5, a mental process and a mathematical concept of using a formula for calculating the correlation coefficient r being as follows:

    PNG
    media_image1.png
    112
    349
    media_image1.png
    Greyscale

a mental process of considering when the previous steps are satisfied simultaneously, a mental process of considering if the plant candidate lncRNA and the plant candidate gene have an interaction relationship, and a mental process of considering if the plant candidate lncRNA and the plant candidate gene together affect phenotypic variation of a plant target trait. Thus, independent claim 1 recites the mental process and mathematical concept grouping noted above.
	Dependent claim 2 further recites a mental process of determining that the plant candidate lncRNA and the plant candidate gene in step (1) are expressed in the same tissue of a plant. Dependent claim 3 further recites a mental process of determining that the population SNP genotype data in step (1) is obtained based on plant whole genome re-sequencing data. Dependent claim 5 further recites a mental process and a mathematical concept of determining that a frequency of the population SNP genotype data of the plant candidate lncRNA and the plant candidate gene is greater than 10%. Dependent claim 6 further recites a mental process of determining that the software used for the association analysis in step (4) is TASSEL v5.0. Dependent claims 7 and 10 further recite a mental process of determining that a model used for the association analysis is a mixed linear model. Dependent claims 8 and 11 further recite a mental process and mathematical concept of calculating a P value, performing false discovery rate multiple tests on the P value to obtain a Q value, and screening SNP loci statistical data for significant association.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The judicial exceptions noted above are not integrated into a practical application because the additional element of performing phenotypic measurement in claim 1, and performing whole genome sequencing in claims 4 and 9 is a data gathering step that does not integrate the recited judicial exception into a practical application. The additional element of aligning sequences to a reference genome in claims 4 and 9 is too complex to be practical and does not recite a mental process grouping of abstract ideas. However, the additional element of aligning sequences to a reference genome is a data gathering process and does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
Eligibility Step 2B
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of obtaining data in claims 1, 4, and 9 are conventional processes. 
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).

The additional element of performing phenotypic measurement on a plant target trait to obtain target trait population phenotypic data in claim 1 is conventional. Evidence for the conventionality is shown in Quan et al. (Frontiers in Plant Science. 2016. Vol. 7(1159), pp. 1-15). Quan et al. reviews performing phenotypic measurement on a plant target trait to obtain target trait population phenotypic data (page 3, column 1, para. 3).
The additional element in claims 4 and 9 of performing whole genome sequencing is conventional. Evidence of the conventionality is shown in Aversano et al. (The Plant Cell. 2015. Vol. 27, pp. 954-968). Aversano et al. reviews obtaining whole-genome sequences (page 955, column 1, Results, para. 1), transcriptome sequences (lncRNAs: page 965, column 1, para. 1), and expression data (page 963, column 2, para. 2) of a potato species.
The additional element of aligning sequences to a reference genome in claims 4 and 9 is conventional. Evidence for the conventionality is shown in Li et al. (Briefings in Bioinformatics. 2010. Vol. II.(5), pp. 473-483). Li et al. reviews prior art procedures of aligning sequence reads to a reference genome throughout and in particular at pages 474, 475, 478, and 481.
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (Journal of Experimental Botany. 2016. Vol. 67(8), pp. 2467-2482) in view of Quan et al. (Frontiers in Plant Science. 2016. Vol. 7(1159), pp. 1-15), Nikolic et al. (European Journal of Neuroscience. 2012. Vol. 35(5), pp. 1-21), and Xu et al. (Nature Biotechnology. 2012. Vol. 30(1), pp. 105-114).
Independent claim 1 recites a method for identifying plant lncRNA and target gene interaction, comprising: (1) obtaining population SNP genotype data of a plant candidate lncRNA and a plant candidate gene; (2) obtaining population expression quantity data of the plant candidate gene in a studied tissue; (3) performing phenotypic measurement on a plant target trait to obtain target trait population phenotypic data; (4) performing association analysis on the population SNP genotype data in step (1) and the target trait population phenotypic data in step (3) to determine an SNP locus significantly associated with the plant target trait, wherein a determining condition for step (4) comprises: the SNP locus significantly associated with the plant target trait simultaneously comprises SNP loci in the plant candidate lncRNA and SNP loci in the plant candidate gene; (5) performing association analysis on the population SNP genotype data in step (1) and the population expression quantity data in step (2) to determine an SNP locus associated with an expression level of the plant candidate gene, wherein a determining condition for step (5) comprises: the SNP locus of the plant candidate lncRNA is significantly associated with the expression level of the candidate gene; (6) calculating a correlation coefficient r between the population expression data in step (2) and the target trait population phenotypic data in step (3) to determine a correlation there between, wherein a determining condition for step (6) comprises: the correlation coefficient r > 0.5 or r < -0.5, with the formula for calculating the correlation coefficient r being as follows:

    PNG
    media_image1.png
    112
    349
    media_image1.png
    Greyscale

wherein X is the expression quantity data of the plant candidate gene in the studied tissue, and Y is the target trait population phenotypic data; and (7) when the determining conditions in steps (4) through (6) are satisfied simultaneously, indicating that the plant candidate lncRNA and the plant candidate gene have an interaction relationship, and together affect a phenotypic variation of the plant target trait.
	Dependent claim 3 further recites the population SNP genotype data in step (1) is obtained based on plant whole genome re-sequencing data. Dependent claim 4 further recites the method for obtaining the population SNP genotype data in step (1) comprises: performing whole genome sequencing on each individual in a used natural population to respectively obtain genomic sequences; performing sequence alignment on the genomic sequences to obtain whole genome genotype SNP data; and performing alignment on the plant candidate lncRNA and the plant candidate gene and a reference genome, and combining the whole genome genotype SNP data to obtain the population SNP genotype data. Dependent claim 6 further recites software used for the association analysis in step (4) is TASSEL v5.0. Dependent claim 7 further recites a model used for the association analysis is a mixed linear model. Dependent claim 8 further recites the association analysis method comprises: obtaining a significance level P value of each SNP locus associated with a phenotype by using the software TASSEL v5.0; performing FDR multiple tests on the P value by using Q-value software to obtain a Q value; and screening SNP loci with P < 0.01 and Q < 0.1 as SNP loci significantly associated with the plant target traits. Dependent claim 9 further recites the method for obtaining the population SNP genotype data in step (1) comprises: performing whole genome sequencing on each individual in a used natural population to respectively obtain genomic sequences; performing sequence alignment on the genomic sequences to obtain whole genome genotype SNP data; and performing alignment on the plant candidate lncRNA and the plant candidate gene and a reference genome, and combining the whole genome genotype SNP data to obtain the population SNP genotype data. Dependent claim 10 further recites a model used for the association analysis is a mixed linear model. Dependent claim 11 further recites the association analysis method comprises: obtaining a significance level P value of each SNP locus associated with a phenotype by using the software TASSEL v5.0; performing FDR multiple tests on the P value by using Q-value software to obtain a Q value; and screening SNP loci with P < 0.01 and Q < 0.1 as SNP loci significantly associated with the plant target traits.
Tian et al. teaches a method for identifying plant lncRNA and target gene interaction (Abstract), comprising: (1) obtaining population SNP genotype data of a plant candidate lncRNA and a plant candidate gene (page 2470, column 1, para. 2); (2) obtaining population expression quantity data of the plant candidate gene in a studied tissue (page 2469, column 1, para. 3); (4) performing association analysis on the population SNP genotype data in step (1) and the target trait population phenotypic data in step (3) to determine an SNP locus significantly associated with the plant target trait (page 2470, column 1, para. 3), wherein a determining condition for step (4) comprises: the SNP locus significantly associated with the plant target trait simultaneously comprises SNP loci in the plant candidate lncRNA and SNP loci in the plant candidate gene (page 2479, column 2, para. 3); (5) performing association analysis on the population SNP genotype data in step (1) and the population expression quantity data in step (2) to determine an SNP locus associated with an expression level of the plant candidate gene (page 2476, column 1, para. 1), wherein a determining condition for step (5) comprises: the SNP locus of the plant candidate lncRNA is significantly associated with the expression level of the candidate gene (page 2476, column 1, para. 1); (7) when the determining conditions in steps (4) through (6) are satisfied simultaneously, indicating that the plant candidate lncRNA and the plant candidate gene have an interaction relationship, and together affect a phenotypic variation of the plant target trait (Abstract); and performing alignment on the plant candidate lncRNA and the plant candidate gene and a reference genome (page 2470, column 1, para. 2).
Tian et al. does not teach step (3) in claim 1 of performing phenotypic measurement on a plant target trait to obtain target trait population phenotypic data; step (6) in claim 1 of calculating a correlation coefficient r between the population expression data in step (2) and the target trait population phenotypic data in step (3) to determine a correlation there between, wherein a determining condition for step (6) comprises: the correlation coefficient r > 0.5 or r < -0.5, with the formula for calculating the correlation coefficient r being as follows:

    PNG
    media_image1.png
    112
    349
    media_image1.png
    Greyscale

Tian et al. also does not teach the population SNP genotype data in step (1) is obtained based on plant whole genome re-sequencing data; performing whole genome sequencing on each individual in a used natural population to respectively obtain genomic sequences; performing sequence alignment on the genomic sequences to obtain whole genome genotype SNP data; combining the whole genome genotype SNP data to obtain the population SNP genotype data; software used for the association analysis in step (4) is TASSEL v5.0; a model used for the association analysis is a mixed linear model; the association analysis method comprises obtaining a significance level P value of each SNP locus associated with a phenotype by using the software TASSEL v5.0; performing FDR multiple tests on the P value by using Q-value software to obtain a Q value; and screening SNP loci with P < 0.01 and Q < 0.1 as SNP loci significantly associated with the plant target traits.
Quan et al. teaches step (3) in claim 1 of performing phenotypic measurement on a plant target trait to obtain target trait population phenotypic data (page 3, column 1, para. 3); step (6) in claim 1 of calculating a correlation coefficient r between the population expression data in step (2) and the target trait population phenotypic data in step (3) to determine a correlation there between (page 5, column 1, para. 3), wherein a determining condition for step (6) comprises: the correlation coefficient r > 0.5 or r < -0.5 (page 5, column 1, para. 3); software used for the association analysis in step (4) of claim 1 is TASSEL v5.0 (page 4, column 1, para. 4); a model used for the association analysis is a mixed linear model (page 4, column 1, para. 4); obtaining a significance level P value of each SNP locus associated with a phenotype by using the software TASSEL v5.0 (page 5, column 2, para. 3); performing FDR multiple tests on the P value by using Q-value software to obtain a Q value (page 4, column 2, para. 1); and screening SNP loci with P < 0.01 and Q < 0.1 as SNP loci significantly associated with the plant target traits (page 5, column 2, para. 3).
Nikolic et al. teaches the formula for calculating the correlation coefficient r being as follows (page 17, column 2, B2):

    PNG
    media_image1.png
    112
    349
    media_image1.png
    Greyscale

	Xu et al. teaches the population SNP genotype data in step (1) is obtained based on plant whole genome re-sequencing data (Abstract); performing whole genome sequencing on each individual in a used natural population to respectively obtain genomic sequences (page 106, column 2, para. 3); and combining the whole genome genotype SNP data to obtain the population SNP genotype data (Abstract).
	Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tian et al. to incorporate the teachings of Quan et al. in view of Nikolic et al. and Xu et al. One would have been motivated to incorporate the method taught by Quan et al. because the reference exemplifies the use of the software program TASSEL for the association mapping of complex traits in diverse genomic samples. This would have accomplished the predictable result of providing researchers a useful tool for managing the association analysis of increasingly higher numbers of genetic markers available for quantitative trait loci studies while reducing the risk of false positives arising from population structure (page 1, Introduction). One would have been motivated to incorporate the method taught by Nikolic et al. because the reference exemplifies the use of the Pearson’s product-moment correlation coefficient formula to measure the strength and direction of association that exists between two variables that are continuous (page 17, column 2, B2). This would have accomplished the predictable result of showing strong or weak positive or negative correlation between a SNP locus of a plant candidate lncRNA and expression level of a candidate gene. One would have been motivated to incorporate the teaching of Xu et al. because the reference exemplifies the use of whole genome resequencing to identify SNP data that may be used to identify important genes by serving as molecular markers for expression regulation (page 106, column 2, para. 3). This would have accomplished the predictable result of providing a means for acquiring high-quality SNP data that could be used for identifying plant lncRNA and target gene interaction.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Quan et al., Nikolic et al., and Xu et al. as applied to claims 1, 3-4, and 6-11 above, and further in view of Kang et al. (BMC Genomics. 2015. Vol. 16(815), pp. 1-15).
Dependent claim 2 further recites the plant candidate lncRNA and the plant candidate gene in step (1) are expressed in the same tissue of a plant.
Tian et al. in view of Quan et al., Nikolic et al., and Xu et al. as applied to claims 1, 3-4, and 6-11 above do not teach that the plant candidate lncRNA and the plant candidate gene in step (1) of claim 1 are expressed in the same tissue of a plant.
Kang et al. teaches that the plant candidate lncRNA and the plant candidate gene are expressed in the same tissue of a plant (cortex) and are correlated (page 7, Figure 4).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tian et al. in view of Quan et al., Nikolic et al., and Xu et al. as applied to claims 1, 3-4, and 6-11, to incorporate the teaching of Kang et al. because lncRNAs are shown to exhibit tissue-specific interaction with a target gene. One would have been motivated to incorporate the teaching of Kang et al. because the reference exemplifies the use of RNA sequencing data to discover how long noncoding RNAs (lncRNAs) affect gene regulation (Abstract). This would have accomplished the predictable result of identifying plant lncRNA and target gene interaction (page 7, Figure 4).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. in view of Quan et al., Nikolic et al., Xu et al., and Kim and Sung as applied to claims 1-4, and 6-11 above, and further in view of Wollstein et al. (Nucleic Acids Research. 2007. Vol. 35(17), pp. 1-10).
Dependent claim 5 further recites a frequency of the population SNP genotype data of the plant candidate lncRNA and the plant candidate gene in step (1) is greater than 10%.
The combined teachings of Tian et al. in view of Quan et al., Nikolic et al., Xu et al., and Kim and Sung are discussed above and incorporated fully here.
Tian et al. in view of Quan et al., Nikolic et al., Xu et al., and Kim and Sung as applied to claims 1-4, and 6-11 above do not teach that a frequency of the population SNP genotype data of the plant candidate lncRNA and the plant candidate gene in step (1) is greater than 10%. Tian et al. teaches the analysis of SNPs from lncRNAs to study potential functions and regulatory interactions of target genes, but teaches a minor allele frequency of <5%.
Wollstein et al. teaches a minor allele frequency of ≥10% (page 2, column 1, para. 2) for an efficacy assessment of SNP sets for genome-wide disease association studies.
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Tian et al. in view of Quan et al., Nikolic et al., Xu et al., and Kim and Sung as applied to claims 1-4, and 6-11 above, to incorporate the teaching of Wollstein et al. because analyses of genotype data was estimated on the basis of genetic markers with a minor allele frequency of ≥10%. One would have been motivated to incorporate the teaching of Wollstein et al. because the reference exemplifies the use of a more stringent threshold for minor allele frequencies (page 2, column 1, para. 2). This would have accomplished the predictable result of increasing the likelihood of differentiation between common and rare variants in the population being studied.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672